DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 10a (see par 0007).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 14, 16, and 18-22 are objected to because of the following informalities: 
(1) Claims 14, 16, 20, and 22 recite “contract portion” instead of “contact portion”.
(2) Claims 18-22 depend from claim 17 directly or indirectly and the preamble should reflect that it is directed to the “muntin grid” instead of “muntin bar”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 15, 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 15 recite the limitation "the first direction" in the last and third line of the claims respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the third axis" in line 14 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-22 are rejected as a result of their dependency from claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,686,814 to Anderson (“Anderson”).
	Regarding claim 1, Anderson discloses a muntin clip comprising: a body 28 having a longitudinal member 30 and a lateral member 32, the longitudinal member 30 overlapping said lateral member 32 at a generally central location; first and second arms (36, 40; 34, 38) at first and second ends of said longitudinal member 30 and lateral member 32, said first and second arms diverging on said longitudinal member 30 from said first and second arms on said lateral 
Regarding claim 2, Anderson discloses a second boss b spaced from said first boss a.
Regarding claim 4, Anderson discloses a second boss b spaced and directly opposed to said first boss a, wherein said first boss a extends from said lateral member 32 and said second boss b extends from said longitudinal member 30.
Regarding claim 5, Anderson discloses that the lateral member 32 extends along a lateral axis and the longitudinal member 30 extends along a longitudinal axis, the lateral axis perpendicular to the lateral axis.
Regarding claim 6, Anderson discloses that the second boss b and the first boss a extending away from each other along a third axis that is perpendicular to the lateral axis and the longitudinal axis.
Regarding claim 7, Anderson discloses that the first and second arms 36, 40 at first and second ends of said longitudinal member 30 extend along the third axis in a first direction and the first and second arms 34, 38 at first and second ends of said lateral member 32 extend along the third axis in a second direction, the first direction opposite the second direction.
Regarding claim 8, Anderson discloses that the first and second arms 36, 40 at first and second ends of said longitudinal member 30 extending in a first direction perpendicular to an axis along which the longitudinal member 30 extends.
Regarding claim 9, Anderson discloses that the first and second arms 34, 38 at first and second ends of said lateral member 32 extending in a second direction perpendicular to an axis along which the lateral member 32 extends, the second direction directly opposite the first direction.
Regarding claim 17, Anderson discloses a muntin grid comprising: a clip 28 comprising: centrally linked lateral and longitudinal members 30, the lateral member 32 extending along a lateral axis, the longitudinal member 30 extending along a longitudinal axis; first and second 
Regarding claim 18, Anderson discloses that the first notch 46 comprising a first notch 46 depth that is less than or equal to about fifty percent of a total depth of the first muntin bar 22, and the second notch 44 comprising a second notch 44 depth that is less than or equal to about fifty percent of the total depth of the second muntin bar 24. See Fig. 5.
Regarding claim 19, Anderson discloses that the first muntin bar 22 comprising first and second internal surfaces within the raised central section 42, the first and second internal surfaces are directly opposite each other, and the first surface is opposite the first notch 46, the first and second lateral arms 34, 38 are in contact with the second internal surface of the first .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson.
Regarding claim 3, Anderson does not disclose that said clip is formed from molded plastic. However, Anderson discloses that connecting clips used in constructing a muntin can be made from plastic (col 5, ln 31-34).  It would have been obvious to one having ordinary skill in the art at the time of invention to use plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Plastic would provide a durable, flexible material.

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of U.S. Patent No. 6,651,304 to McGlinchy et al. (“McGlinchy”).
Regarding claim 10, Anderson discloses a method of forming a muntin grid, the method comprising the steps of: inserting a lateral member 32 of a clip into the first notch 46 and coupling the clip to the first muntin bar 22, the clip having centrally linked lateral and longitudinal members 30, the lateral member 32 extending along a lateral axis, the longitudinal member 30 extending along a longitudinal axis, the lateral member 32 supporting first and second lateral 
Anderson does not disclose pre-notching a flat strip to form a first and second pre-notched strips; roll forming the first and second pre-notched strips to from a first and second muntin bars defining first and second notches, respectively, the first and second muntin bars defining a contoured shape comprising first and second lateral sections coupled together and spaced by a raised central section.
McGlinchy discloses a method of making muntin bars comprising pre-notching a flat strip to form a first and second pre-notched strips (McGlinchy col 5, ln 55-57); roll forming (McGlinchy col 5, ln 59-col 6, ln 1; col 8, ln 45-49) the first and second pre-notched strips to from a first and second muntin bars defining first and second notches, respectively, the first and second muntin bars defining a contoured shape comprising first and second lateral sections coupled together and spaced by a raised central section 42 to provide a fabrication process that can be quickly and efficiently formed from sheet material (McGlinchy col 2, 22-27).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Anderson to have the steps of pre-notching a flat strip to form a first and second pre-notched strips; roll forming the first and second pre-notched strips to from a 
Regarding claim 11, Anderson in view of McGlinchy discloses that the pre-notching comprising removing fifty percent of the flat strip.
Regarding claim 12, Anderson in view of McGlinchy discloses that the roll forming comprising forming a seam in the muntin bar, the seam centrally located along the first lateral section.
Regarding claim 13, Anderson in view of McGlinchy discloses that inserting a lateral member 32 comprises aligning the first muntin bar 22 along the lateral axis and inserting the lateral member 32 along a first direction along the lateral axis into the first notch 46, wherein the first lateral arm is in contact with a second internal surface of the first muntin bar 22, the second internal surface opposite the first internal surface.


Annotated Figure

    PNG
    media_image1.png
    326
    634
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 and 20-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art alone or in obvious combination absent hindsight discloses a muntin grid assembly and method comprising inter alia a first lateral portion of a contact portion of the lateral member is flexed into contact with the first internal surface of the first muntin bar while a second lateral portion of the contact portion is free from contact with the second internal surface of the first muntin bar, the first lateral portion spacing the second lateral portion from the first lateral arm. The closest prior art to Anderson discloses a clip whoever, the clip does not flex .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633